Citation Nr: 0936304	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-08 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right knee injury, rated 10 percent disabling before 
September 26, 2007. 

2.  Entitlement to an increased rating for service-connected 
right knee injury, rated 30 percent disabling from November 
1, 2008. 

(The Veteran is already in receipt of a temporary total 
rating for his right knee injury from September 26, 2007, to 
October 31, 2008.)

3.  Entitlement to an increased rating for service-connected 
residuals of a gunshot wound to the abdomen with hiatal 
hernia, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Veteran testified at a videoconference hearing before the 
undersigned in August 2009.  A transcript of the proceeding 
is of record.  At that hearing he withdrew his appeals 
regarding entitlement to service connection for coronary 
artery disease and peripheral neuropathy of the upper 
extremities, both claimed as secondary to service-connected 
diabetes mellitus.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

The examinations of record are inadequate to determine 
appropriate ratings for the service-connected right knee 
injury and residuals of a gunshot wound to the abdomen with 
hiatal hernia.  Therefore, the Veteran must be scheduled for 
appropriate VA examinations.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of the service-
connected right knee disability.  The 
Veteran's claims folder should be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that such a review was conducted.  
The examiner's report should set forth 
range of motion studies and the examiner 
should identify the range of motion 
affected by pain.  The extent of any 
incoordination, weakened movement, and/or 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement, pain 
and/or excess fatigability on use should 
be assessed in terms of additional 
degrees of limitation of motion of the 
right knee.  The examiner must provide an 
opinion as to whether the Veteran's 
subjective reports of pain are 
substantiated or are otherwise capable of 
substantiation.  The examiner should 
comment on any weakness, pain on use, or 
other symptoms during flare-ups.  The 
examiner must provide an opinion as to 
whether the symptomatology associated 
with the service connected right knee 
disability consists of chronic severe, 
painful motion and/or chronic weakness in 
the right leg or some lesser level of 
impairment.

2.  The Veteran should be afforded an 
appropriate VA medical examination to 
delineate all the residuals of the 
gunshot wound of the abdomen.  The 
Veteran's claims folder should be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that such a review was conducted.  

In particular, the examiner should 
comment as to whether the disability 
associated with any affected muscle(s) 
would be considered moderate, moderately 
severe, or severe.  (Each affected muscle 
group should be specified.)  He or she 
should also comment concerning the 
presence or absence of the cardinal signs 
and symptoms of muscle disability, 
including loss of power, weakness, 
lowered threshold of fatigue, pain, 
impairment of coordination, and 
uncertainty of movement.  Additionally, 
the examiner should identify each scar 
associated with the gunshot 
wound/laparotomy, and whether each is 
deep, superficial, unstable, or painful 
on examination.  Each scar should be 
measured.  The examiner should also opine 
as to whether the veteran's 
gastrointestinal complaints (e.g., 
vomiting, gastroesophageal reflux, etc.) 
are associated with the gunshot wound 
injury, whether due to gastrointestinal 
tract injury caused by the wound or due 
to muscle injury that, in turn, adversely 
affects gastrointestinal function, 
whether the gastrointestinal structures 
themselves are affected or not, adhesions 
of the peritoneum with pulling pain on 
attempting work or aggravated by 
movements of the body, or occasional 
episodes of colic pain, nausea, 
constipation (perhaps alternating with 
diarrhea), or abdominal distension.

All examination results, along with the 
complete rationale for any opinion 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

3.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

